 



         

Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”), dated May 25, 2006, is by
and among MAXXAM Inc., a Delaware corporation (“MAXXAM”), Scion Qualified Value
Fund, a Series of Scion Qualified Funds, LLC, a Delaware limited liability
company (“SQVF”) and Scion Value Fund, a Series of Scion Funds, LLC, a Delaware
limited liability company (“SVF”), and collectively with SQVF, the “Sellers”).
RECITALS
     WHEREAS, SQVF is the beneficial and record holder of 546,541 shares (the
“SQVF Shares”) of common stock of MAXXAM, par value of $0.50 per share (“MAXXAM
Common Stock”); and
     WHEREAS, SVF is the beneficial and record holder of 157,559 shares (the
“SVF Shares”) of MAXXAM Common Stock; and
     WHEREAS, the Sellers wish to sell, and MAXXAM wishes to purchase, all of
the SQVF Shares and SVF Shares on the terms and subject to the conditions set
forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual representations, covenants
and agreements set forth herein, the parties hereto agree as follows:
ARTICLE 1 — PURCHASE AND SALE OF THE MAXXAM SHARES
     1.1      On the terms and subject to the conditions of this Agreement, SQVF
hereby sells and MAXXAM hereby purchases from SQVF the SQVF Shares, and SVF
hereby sells and MAXXAM hereby purchases from SVF the SVF Shares. The purchase
price for such shares is $31.70 per each share of MAXXAM Common Stock, or an
aggregate amount of $17,325,349.70 payable to SQVF (the “SQVF Purchase Price”)
and $4,994,620.30 payable to SVF (the “SVF Purchase Price”).
     1.2      Closing of the purchase and sale of the SQVF Shares and the SVF
Shares (the “Closing”) shall take place at the offices of Andrews Kurth LLP, 600
Travis Street, Suite 4200, Houston, Texas 77002, on June 2, 2006 or as soon
thereafter as practicable. At the Closing, the Sellers shall deliver and
surrender to MAXXAM upon receipt of the payment specified below, one or more
certificates evidencing the SQVF Shares and the SVF Shares, in each case
accompanied by appropriate instruments of transfer duly endorsed by the
respective Seller, transferring the SQVF Shares and SVF Shares to MAXXAM. At the
Closing, MAXXAM shall deliver to SQVF the SQVF Purchase Price and to SVF the SVF
Purchase Price in immediately available funds by means of wire transfer to the
accounts designated by Sellers and as set forth on Schedule A attached hereto.
ARTICLE 2 — REPRESENTATIONS AND WARRANTIES OF MAXXAM
     MAXXAM represents and warrants to the Sellers as follows:
     2.1      Authority. MAXXAM is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. MAXXAM
has full corporate power and authority, without the consent or approval of any
other person, to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. All corporate action required to be
taken by or on behalf of MAXXAM to authorize the execution, delivery and
performance of this Agreement has been duly and properly taken.

 



--------------------------------------------------------------------------------



 



     2.2      Validity. This Agreement is duly executed and delivered and
constitutes a lawful, valid and binding obligation of MAXXAM, enforceable
against MAXXAM in accordance with its terms. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement by MAXXAM is not prohibited by, does not violate, conflict with, or
require consent under any provision of, and does not result in a default under
(a) the charter or bylaws of MAXXAM; (b) any material contract, agreement or
other instrument to which MAXXAM is a party or by which MAXXAM is bound; (c) any
order, writ, injunction, decree or judgment of any court or governmental agency
applicable to MAXXAM; or (d) any law, rule or regulation applicable to MAXXAM.
ARTICLE 3 — REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Each Seller, severally and not jointly, represents and warrants to MAXXAM:
     3.1      Authority. Such Seller is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation. Such Seller
has full power and authority, without the consent or approval of any other
person, to execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement. All action required to be taken by or on behalf
of such Seller to authorize the execution, delivery and performance of this
Agreement has been duly and properly taken.
     3.2      Validity. This Agreement is duly executed and delivered and
constitutes a lawful, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms. The execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement by such Seller is not prohibited by, does not violate, conflict with,
or require consent under any provision of, and does not result in a default
under (a) the documents under which such Seller was formed or the organizational
documents which govern such Seller; (b) any material contract, agreement or
other instrument to which such Seller is a party or by which such Seller is
bound; (c) any order, writ, injunction, decree or judgment of any court or
governmental agency applicable to such Seller; or (d) any law, rule or
regulation applicable to such Seller.
     3.3      Ownership. Such Seller is the sole record and beneficial owner of
the shares of MAXXAM Common Stock that are being transferred to MAXXAM by such
Seller pursuant to Article 1. The shares of MAXXAM Common Stock being
transferred to MAXXAM by such Seller constitute all of such shares held,
directly or indirectly, by such Seller. Such Seller has good and marketable
title to the shares of MAXXAM Common Stock being transferred to MAXXAM by such
Seller, free and clear of any lien, security interest, encumbrance or claim of
any kind or nature whatsoever. MAXXAM is obtaining good and indefeasible title
to the shares of MAXXAM Common Stock being transferred to it by such Seller
pursuant to Article 1, free and clear of any lien, security interest,
encumbrance or claim of any kind or nature whatsoever.
     3.4      Status of Sellers. Such Seller and its trustees, officers,
directors, managers, partners or other persons responsible for managing and
conducting its affairs have such knowledge and experience in financial and
business matters as to enable them to evaluate the merits and risks of the
transactions contemplated by this Agreement.
ARTICLE 4 — MISCELLANEOUS
     4.1      Costs, Expenses and Taxes. Except as provided below, each party
shall pay all of its own costs and expenses, including its legal fees, in
connection with the performance of and compliance with this Agreement by such
party, and all transfer, documentary and similar taxes in connection with the
delivery of the shares of MAXXAM Common Stock to be made hereunder. If an action
or proceeding is commenced by a party to enforce or interpret any provisions of
this Agreement, the non-prevailing party or parties shall promptly reimburse the
prevailing party or parties for the prevailing party’s or parties’ reasonable
costs and expenses of such action or proceeding, including reasonable attorneys
fees.

 



--------------------------------------------------------------------------------



 



     4.2      Survival of Representations. All representations, warranties,
covenants and agreements of the parties contained in this Agreement shall
survive the consummation of the transactions contemplated by this Agreement.
     4.3      Successors and Assigns. None of MAXXAM, SQVF or SVF shall (or
shall agree to) assign, pledge, convey, hypothecate, grant a security interest
in, or grant to any other party any rights under this Agreement, without the
prior written consent of each other party to this Agreement, and this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.
     4.4      Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving
effect to the conflicts of laws provisions thereof.
     4.5      Headings. The headings preceding the text of the sections and
subsections hereof are inserted solely for convenience of reference, and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.
     4.6      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same agreement.
     4.7      Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
     4.8      Nature of Agreement. Any amendment or waiver of this Agreement
must be in writing, must refer to this Agreement, and be signed by the party
against whom enforcement of the same is sought. No failure on the part of any
party to this Agreement to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or future exercise thereof or
any other right. This Agreement sets forth all of the promises, covenants,
agreements, conditions and undertakings between the parties with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written.
     4.9      Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when personally delivered
(including by Federal Express or other reputable courier service) or sent by
facsimile transmission to the applicable number specified on Schedule A (with a
confirming copy to be sent by next day delivery by Federal Express or other
reputable, regularly operating courier service). Notices, demands and
communications to MAXXAM, SQVF or SVF will, unless another address is specified
in writing, be sent to the respective address indicated on the signature page to
this Agreement.
[Remainder of this page left blank intentionally]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year set forth opposite their respective signatures.

              “MAXXAM”   MAXXAM Inc.  

 
           
 
  By:
Its:   /s/ J. Kent Friedman
 
Vice Chairman    
 
 

 
                Address: 1330 Post Oak Blvd., Suite 2000
Houston, Texas 77056
Attention: Treasury Department
 
                with a copy to:
Attention: Corporate Secretary
 
           
 
            “SQVF”   Scion Qualified Value Fund, a Series of Scion Qualified
Funds, LLC  

 
           
 
  By:   Scion Capital, LLC, its managing member    
 
           
 
  By:   /s/ Michael J. Burry    
 
     
 
   
 
  Its:   Managing Member    
 
                Address: 20400 Stevens Creek Blvd., Suite 840
Cupertino, CA 95014
 
           
 
            “SVF”   Scion Value Fund, a Series of Scion Funds, LLC
 
           
 
  By:   Scion Capital, LLC, its managing member    
 
           
 
  By:   /s/ Michael J. Burry    
 
     
 
   
 
  Its:   Managing Member    
 
                Address: 20400 Stevens Creek Blvd., Suite 840
Cupertino, CA 95014

 